 

To THe uoareo stares OasTetcr

 

CougT +O? VHE Udediekio OTSeTCr OF

 

(VITSSOUPR ZL LOFSTER DO DTN rstof

 

 

LOTTE D STATES Ch OAD Ee TCA ae Kc.

 

PLATSTICEE _l-00132-01 lower

 

Ni. _—_ | CAE

 

 

JED OARY WT GLEASO.
(WO, 2 1-20-75

 

 

DNEFE OORT

 

:

 

MOVIGN TO VEMoVe ce Da807r55

 

Dre Comoseloe. Foe.

 

ToeWschve ASTSBADCE

 

(Tho Foema Pauses)

 

 

 

Cones OOS, TE THe DEE OORT EDUOAP O

 

Ty CALEASAa OR THe Seco00 ATTEMNeT REQUEST

 

DITSMaESSAL OR PenicxaLl ck OFeose COBdSELOP

 

 

YORSZ) (OCHAR “Tor Woetlec tae | ASS TSAR

 

ok COUODB8eEL.

 

VobeeT kucha Srece HIS ApPorsrmsdT AS.

 

My DEF OSe teers Has Siocl SES, eeFUSTIOG “TO

 

PERPSSSST Me ComPeTers wreuge Ls! ood

 

eto vely AS ay eS MS both AMEN FOr

 

 

 

RIGHT to We, ehecTave Couo8e,. (Pursuant

 

To THe UDrT2D STATES COOsTETUT tap.

 

__ 1 ;
a HAs TRTAL APPROACH MDG DD + BuUkeY

 

 

 

 

 

CE 2G. yO, +3 SST" ¢ og at
2a\4, Aod Couose) TS ASTI vests TO

 

 

 
 

FONESTIGAIE AOY AREA GE Me CASE PeEeheOTOe
PTe “FACTS AS Ne TR TE SUBMITTING TS _

 

PoPeeT bucHaAR Dio THe Past OLY To Cone

 

UP SHoeT OB He aod oo Hive Vees \ SETTLE.

 

COMMUDTCATTOS ms THe Woes Che Moots

 

TNE Pee DWoOcArecerAlen.

 

Te An) SIPESSTULLY “ Cetre verre) Me Bevrer

 

 

[THROUGH COUNSEL'S Guo ACTTOOS THAT He TES

 

teymoG, IO Aonmste WHe exktT Samer moa Meg

 

lIdveesnee (THe ColemoweST) 28 TRY Toe Te

 

Acttreve UtiCh TS A GoutTVTS Fish ces

 

 

FP DINSG GF GUELy. “THe war COUSSe RD (1)
HAS YET TO VNSSTy worth Me. AHrMsect So THAT

 

We" Counpicad GO cee ALL THe ENTOEOce

 

LOOGED AGATOST Me TO Me Dtwoeer (2) HAS

 

_.
VET Ww NISTT vost we To OTSCUSS PLAUSARLS

 

Loss o Petose oe A VIARE Dsfepsnve

 

 

SWMAEGY PetoGs THal GNe RePeATeOr.N STATO Mg

 

USTLLT OAS To beoceeD ForoarO Worm TPAAL.

 

(2) HOS SET Vo OTSCicSe Wy USorrer Drscovers"

 

Ho Me HAS Cit|esT | Oss coaAsT oH TC OQeENGS VO

 

 

VIOLATE MY (Yah PMs 50MeST cee OS PeccEesS

 

CPReeT Kuch ASS Cr usr te TH ——

 

PTHe.  ecessaey OUTErsS THAT. “S85 5U _ HELOS

 

 

 

 
 

My LAcee. HIS Pesala ee Sepp OC"
BO See Marre | Cail

 

 

 

 

COuUsTS CHaresd AOAEOST Me, ‘pene lnlenn

 

 

 

 

[HE _G-th WMEOOMEDT SAE CLEARLY: Dts ose

 

 
Counsel CAD OsPeTie 9 Deteananr’ of

 

SscTINe WASSaSiaAnce bo) FATS Te PRON OZ.

 

ComPElTe2 oT REPPESESTALEEOS THAT IES ay EQUATE

 

 

He 20S ee 8 “ATR TRTAL, ce Mere Boao 3
ust Outcome.

 

Oo STA May PloceD RGATSST a Oshe COAST

 

WHOSE. COUOSeL. APROTISTED oe. OSTATCEO CACSHOT

 

 

Dee OO Ham SL Sod FAS THEY

 

 

WS TT Ne ALYsaAby SIAI2b TO Seve 2AL ComPLATors
lax A 6Tread Peto Wo THIS. THe CUTLCOL,

 

 

leet ce Daescrtep avd lop EPPemach oegeT

 

 

KucHap Seems “lo Wake voor THs. HAPDLIIOG GE
MY CASE CHaAvactevtT ves Heir ct A “reper Ay

 

PROSeCTIOR worse Purr” Sod “uses 8 TO

 

“SomCC Ae" Pattee THaS Gave “Lite! Te: AdY.

 

 

RossT Ae “ Beret" THAT May “excrst"

 

-
ToD Rucust GE 201% Tosthe THe CHAriss EvAOS

 

COHCTIAKE FSCeeAl Cou Zitcuse Retoee| UoTTeo

 

SMES epee a. MacmsTpear Du Oe. Saent Hars

 

MG Motteas Oo Hess s58uz5 |COMPLATSIS LOAS

 

 

Oeored. DY wassT Looe AEP. MY, MOT Tass

 

QeoTa. THAT 2 LeAeded DWubCe SApAaL HAYS

 

 

DAME UdAS ATTIRARED To ale Che. 3 See) THAT
Soe HAD SIGOsO GEE OD TW ¢peSTOssTTAL

 

|
SeAech (DOACRASTS Wo PeCARDS To We o

 

SIGCED URepAgTS Ace A TRAE OG Obice “To Bs

 

 

AIIACHED “Wo Me udsats's “Teuckh Go my IFAS

 

A OWS ~RrockiO@ LacdTer Be ATiInchsp “To PHore

 

 

 

 

ere SEOs “lO Messer TT Asi msv : KUCHAR_

 

 
Mod Bucs HAYS Weve Bort Andes oF THES

 

TOSeRMATTSCN, Lt LWodUlLD Rs AO GRYTOUS

 

Copitey of Wolerss 7 And AprEAR “TOS Wace MY

 

 
 

 

Comer Kuebler’ Cepra OAS.

 

Tuethee meee PeoPseT uctaAec Has Aa O Wo

 

Per AS Ao Armee? TIN ESTONED eg “SRICASO'

 

 

To THe way HES “hoedectaléess HAS ROSTITOAsD|

 

Him Wd Deeeorze |DSARCTRAS WY CAs.

 

 

 

vescecta | | Suomilte\.

 

Set 0. ucd)} Claaoyn

 

 

DobsScrined Gad Swom bese Tre On -eris Qed dow

 

Ok Soni QNQ_ in Pores Reutty, Missa.

 

 

t
4

 

 

 

 

 

 

 

 

 

: Lo
Rymnissing Ets 3X oben ‘lo
Sow | La, MD
NOMS FeO Ml
acon |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fut
